United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1577
Issued: January 14, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2020 appellant filed a timely appeal from a July 6, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $64,894.49, for which she was without fault,
because she concurrently received FECA wage-loss compensation and Social Security
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 6, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Administration (SSA) age-related retirement benefits for the period November 1, 2012 through
November 9, 2019, without an appropriate offset; and (2) whether it properly denied waiver of
recovery of the overpayment; (3) whether OWCP properly required recovery of the overpayment
by deducting $500.00 from appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
On May 14, 2009 appellant, then a 62-year-old distribution clerk, filed a traumatic injury
claim (Form CA-1) alleging that she was involved in a motor vehicle accident on April 28, 2009
and sustained multiple injuries while in the performance of duty. OWCP initially accepted her
claim for contusion of the right upper arm and sprain of the left wrist. It subsequently expanded
the acceptance of appellant’s claim to include sprain of the right knee and leg, sprain of the right
shoulder, upper arm and rotator cuff, tear of the medial meniscus of the right knee, osteoarthritis
of the lower right leg, primary osteoarthritis of the bilateral lower leg, and articular bearing surface
wear of the right prosthetic joint. Appellant stopped work on April 29, 2009. OWCP paid her
compensation on the periodic rolls effective August 18, 2010.
On February 16, 2019 the employing establishment advised OWCP that appellant was
covered under the Federal Employees Retirement System (FERS) and was entitled to receive both
SSA age-related retirement benefits and FECA compensation benefits. It requested that OWCP
review her file to determine if it qualifies for the FERS offset and subsequent reduction of
compensation benefits.
On March 26, 2019 OWCP requested information from SSA regarding appellant’s
potential dual benefits.
OWCP received a completed FERS/SSA dual benefits calculation form from SSA dated
April 24, 2019. SSA listed appellant’s SSA age-related retirement benefit rates with and without
a FERS, for the period November 2012 through December 2018. Beginning November 2012, the
SSA rate with FERS was $1,575.90 and without FERS was $835.30. Beginning December 2012,
the SSA rate with FERS was $1,602.60 and without FERS was $849.50. Beginning
December 2013, the SSA rate with FERS was $1,626.60 and without FERS was $862.20.
Beginning December 2014, the SSA rate with FERS was $1,654.20 and without FERS was
$876.80. Beginning December 2015, the SSA rate with FERS was $1,654.20 and without FERS
was $876.80. Beginning December 2016, the SSA rate with FERS was $1,659.10 and without
FERS was $879.40. Beginning December 2017, the SSA rate with FERS was $1,962.20 and
without FERS was $896.90. Beginning December 2018, the SSA rate with FERS was $1,739.50
and without FERS was $922.00.
On November 20, 2019 OWCP prepared a FERS offset calculation worksheet wherein it
computed a total overpayment in the amount of $64,894.49 for the period November 1, 2012
through November 9, 2019. This form detailed that: from November 1 through 30, 2012 appellant
received an overpayment in the amount of $732.46; from December 1, 2012 through
November 30, 2013 she received an overpayment in the amount of $9,062.03; from December 1,
2013 through November 30, 2014 she received an overpayment in the amount of $9,198.00; from
December 1, 2014 through November 30, 2015 she received an overpayment in the amount of
$9,354.43; from December 1, 2015 through May 28, 2016 she received an overpayment in the

2

amount of $4,614,33; and from November 13 through 30, 2016 she received an overpayment in
the amount of $461.43; from December 1, 2016 through November 30, 2017 she received an
overpayment in the amount of $9,382.10; from December 1, 2017 through November 30, 2018 she
received an overpayment in the amount of $12,818.72; and from December 1, 2018 through
November 9, 2019 she received an overpayment in the amount of $9,270.99.
OWCP provided another FERS offset calculation worksheet dated November 20, 2019,
which was identical to the prior November 20, 2019 worksheet, but noted an SSA rate with FERS
from December 1, 2017 of $1,692.20 and without FERS $896.90 and found that from December 1,
2017 through November 30, 2018 appellant received an overpayment in the amount of $9,569.82.
OWCP advised that she received a schedule award from May 29 to November 12, 2016. The total
overpayment calculated was $61,645.59.
In a letter dated November 20, 2019, OWCP informed appellant that it had determined that
she had been receiving SSA age-related retirement benefits since November 1, 2012. It explained
that SSA confirmed that a portion of her SSA age-related retirement benefits were attributable to
her federal service as an employee covered under FERS. OWCP explained that the portion of
appellant’s SSA age-related retirement benefits attributed to her federal service required an offset
of her FECA compensation per applicable federal regulations. It explained how her offset would
occur going forward with her payment dated December 1, 2019.
On February 10, 2020 OWCP issued a preliminary overpayment determination, finding
that an overpayment of compensation in the amount of $64,894.49 had been created because
appellant received SSA age-related retirement benefits from November 1, 2012 through
November 9, 2019 that were partially based on credits earned while working in the Federal
Government, and that this portion of his SSA benefit was a prohibited dual benefit. It determined
that she was without fault in the creation of the overpayment. OWCP requested that appellant
submit a completed overpayment recovery questionnaire (Form OWCP-20) to determine a
reasonable payment method, and advised her that she could request waiver of recovery of the
overpayment. It further requested that she provide supporting financial documentation, including
copies of income tax returns, bank account statements, bills and canceled checks, pay slips, and
any other records to support income and expenses. Additionally, OWCP provided an overpayment
action request form and further notified appellant that, within 30 days of the date of the letter, she
could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing.
On February 10, 2020 appellant completed an overpayment action request form and
requested a prerecoupment hearing before a representative of OWCP’s Branch of Hearings and
Review. She indicated that she was requesting waiver of recovery of overpayment because she
was found to be without fault and had no knowledge that she was being overpaid.
On a Form OWCP-20 completed on February 10, 2020 appellant reported that her total
monthly income was $1,767.00 from SSA benefits. She reported expenses totaling $3,829.00.
Appellant indicated monthly expenses of $1,840.00 for rent, $400.00 for food, $250.00 for
clothing, $480.00 for utilities, and $719.00 for other expenses. She also noted a monthly payment
of $140.00 for various credit card payments. Appellant further noted cash on hand of $40.00, a

3

checking account balance of $69.00, and a savings account balance of $1,838.00. She submitted
supporting financial documentation.
In a May 5, 2020 notice, OWCP’s hearing representative informed appellant that her
prerecoupment hearing was scheduled for June 9, 2020 at 10:30 a.m. Eastern Standard Time
(EST). Appellant did not attend the prerecoupment hearing. Her request was converted to a review
of the written record.
In a statement dated June 18, 2020, appellant requested that no further deductions be taken
from her compensation and for the original payments to resume because it has affected her overall
standard of living. She asserted that SSA did not do their part with handling the paperwork and
she did not want to be penalized.
By decision dated July 6, 2020, OWCP’s hearing representative affirmed the preliminary
overpayment determination, which found that appellant had received an overpayment of
compensation in the amount of $64,894.49 for the period November 1, 2012 through November 9,
2019 because it failed to offset her compensation payments by the portion of her SSA age-related
retirement benefits that were attributable to her federal service. However, he also found that the
“correctly” calculated overpayment amount was $61,645.59. OWCP’s hearing representative
determined that appellant was without fault in the creation of the overpayment, but denied waiver
of recovery of the overpayment. He found that the overpayment would be recovered by deduc ting
$500.00 from appellant’s continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 4
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 5 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits becau se the portion of the SSA
age-related retirement benefits earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.6

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

6

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period November 1, 2012 through November 9, 2019, because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits.
OWCP paid appellant wage-loss compensation for total disability on the periodic rolls
effective August 18, 2010. Beginning November 1, 2012, appellant received SSA age-related
retirement benefits. As noted, a claimant cannot concurrently receive wage-loss compensation and
SSA age-related retirement benefits attributable to federal service for the same period. 7 The
information provided by SSA indicated that a portion of appellant’s SSA age-related retirement
benefits were attributable to her federal service. As OWCP neglected to offset her FECA benefits
for the period November 1, 2012 through November 9, 2019, she received an overpayment of
wage-loss compensation. 8 Therefore, fact of overpayment is established. 9
The Board further finds that this case is not in posture for decision regarding the amount
of the overpayment.
Based on the rates provided by SSA, OWCP calculated the overpayment of compensation
by determining the portion of SSA benefits that were attributable to appellant’s federal service.
SSA provided her SSA rate with FERS and without FERS beginning November 1, 2012. After
calculating the amount that it should have offset for each relevant period based on the
November 20, 2019 SSA worksheet and adding these amounts together, OWCP concluded that
appellant had received an overpayment of $64,894.49. In another FERS offset calculation form
also dated November 20, 2019, OWCP noted a “corrected” SSA rate from December 1, 2017 with
FERS of $1,692.20 and without FERS of $896.90. The total overpayment calculated with the
corrected SSA rate for December 1, 2017 was $61,645.59. However, without explanation, OWCP
then found in the preliminary overpayment determination, that the amount of the overpayment was
$64,894.49.
OWCP’s hearing representative affirmed the preliminary overpayment
determination, which found that appellant had received an overpayment of compensation in the
amount of $64,894.49. However, he also found that the “correctly” calculated overpayment
amount was $61,645.59. A claimant is entitled to an overpayment decision that clearly explains
how the amount was calculated. 10 The Board will, therefore, remand the case for OWCP to further
explain its calculation of the amount of the overpayment.
On remand OWCP shall determine the exact amount of the overpayment of compensation.
It shall then issue a new preliminary overpayment determination, with an overpayment action
request form, an overpayment recovery questionnaire, and instructions for appellant to prov ide

7

A.C., Docket No. 18-1550 (issued February 21, 2019).

8

Id.

9

See K.H., Docket No. 18-0171 (issued August 2, 2018).

10

R.B., Docket No. 20-0022 (issued October 28, 2020); O.R., 59 ECAB 432 (2008).

5

supporting financial information.11 After this and other such further development as deemed
necessary, OWCP shall issue a de novo decision.12
CONCLUSION
The Board finds that appellant received an overpayment of compensation from
November 1, 2012 through November 9, 2019 for which she was without fault, because she
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits
without an appropriate offset. The Board further finds, however, that the case is not in posture for
decision regarding the amount of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 6, 2020 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part, and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: January 14, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See L.K., Docket No. 29-0416 (issued November 12, 2020).

12

In light of the Board’s disposition of Issue 1, Issues 2 and 3 are rendered moot.

6

